DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
	Claims 6-21 are pending.
	Claims 6 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 recites the limitation "bot" in limitations 4 and 5.
There is insufficient antecedent basis for these limitations in the claim as a “chatbot” is recited in the preamble.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin et al (hereinafter Blandin, U.S. Patent Application Publication No. 2017/0293681 A1, filed 12/15/2016, published 10/12/2017).
Regarding independent claim 6, Blandin teaches:
Note: Applicant has attempted to clarify (see Remarks filed 12/21/2022) that when it comes to the first user, such may be also referred to as the end-user, Applicant refers to a person who accesses chat for communication purposes (accessing it while visiting a webpage with a chat widget installed). With respect to the second user, it may be a chatbot that was previously configured by the second user to chat on behalf of the second user. Consequently, the word “user” refers to the natural person-one chatting on his own purpose while visiting the page and the “other” operating the scenario creation via Applicant’s invention.
The Examiner concludes that both the first and second users are humans; the second human user configures a chatbot to communicate on their behalf. Communications are between a human first user and a human second user via a chatbot.

A communication system for real-time communication between at least a first user and a second user (see Figs. 2A-B), the system including a chatbot (see Figs. 2A-B, operating in connection with an Internet browser (see Fig. 1, Web Browser 170), the system comprising:
Note: In Applicant’s Remarks (filed 12/21/2022) the term first user is synonymous with the term end-user and is a human being (“a person who accesses chat for communication purposes (accessing it while visiting a webpage with a chat widget installed”)).

a scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows the developer to compose (e.g. build) and annotate developer-written example conversations and/or edit annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot (e.g. chatbot) in responding to communications received from a user (e.g. first user) via a messaging application);
Note: In Applicant’s Remarks (filed 12/21/2022) the term second user is synonymous with the term chatbot.

a chatbot infrastructure configured to send messages by the first user as an element of the scenario and to respond to messages from the second user within an instant communication channel based on a scenario sequence configured by the first user (at least p. 3, [0038]; pp. 5-6, [0054], [0058], [0066]-[0067]; pp. 7-11, [0086]-[0088], [0094]-[0123]; Figures 1, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios
data storage configured to save scenarios, messages, and responses created by the first user and sent by the bot infrastructure (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories), interpreted as the claimed scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).
an application programming interface configured to facilitate communication between the scenario builder, chatbot infrastructure, and service providers of instant messaging systems (at least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Figures 1, 3A-C, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer); and
wherein, the scenario comprises a sequence of messages based upon conditions predefined by the first user (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user (e.g. first user) to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).
Regarding dependent claim 7, Blandin teaches:
Note: the phrase “the invention” lacks antecedent basis. The Examiner suggests removing the phrase “of the invention”. Further, the phrase “the bot” lacks antecedent basis. Should it be “chatbot” as per the amendment filed (12/21/2021)?

the scenario builder is configured to:
a. receive content entered by the first user in the scenario builder;
enable conditional communication upon triggers selected by the first user;
enable a plurality of paths that constitutes a scenario;
remove elements of the scenario upon the first user selection;
include messages sent by the bot infrastructure;
respond to the messages sent by the second user ;
wherein the scenario builder further comprises a front end and a backend infrastructure connected to a networked database; and
wherein the chatbot scenario further comprises content elements comprising audio visual content, triggers, and programmed reactions (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).





Regarding dependent claim 8, Blandin teaches:
the data storage is configured to: save scenarios created by the first user in the scenario builder; adjust scenarios created by the first user in the scenario builder based upon changes implemented by the first user; operate in a networked environment; and issue and receive API calls and webhooks (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories) scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).

Regarding dependent claim 9, Blandin teaches:
the application programming is configured to: issue API calls and webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario; receive API calls from external service providers; and trigger actions in the scenario built by the first user upon API calls and webhooks sent by external service providers (at least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Figures 1, 3A-C, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer).





Regarding dependent claim 10, Blandin teaches:
the scenario is configured to:
assign a sequence of the scenario based on a condition configured by the first user; reassign the scenario if the response of the second user does not match the scenario configured by the first user; cease the scenario sending upon direct request from the first user sent by the user interface; and wherein the user interface comprises frontend infrastructure configured to further process information to cease sending through the backend infrastructure (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 11, Blandin teaches:
the conditions in the scenario builder are configured to: trigger a scenario based on human language analysis; trigger a scenario based on a Sorensen-dice coefficient; trigger a scenario based on a Levenshtein distance; introduce more than one fork in the scenario created in the scenario builder by the first user that is based upon the condition; to accept values exact, similarly, or interpreted as a value in the scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 12, Blandin teaches:
the scenario builder is configured to: operate on the first user processor and within the browser; operate with the user input; accept alphanumeric content; support the uploading of audio-visual content; and enable the use of hyperlinks and direct redirects to other websites (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

Regarding dependent claim 13, Blandin teaches:
the chatbot infrastructure is configured to: operate within the instant messaging channel; send messages to initiate the communication with the second user; respond to the messages sent by the second user; send textual content, audio-visual elements, hyperlinks according to the scenario; and send messages and responses according to the scenario (at least p. 3, [0038]; pp. 5-6, [0054], [0058], Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios) to understand and respond to messages sent by a user via a messaging application.

Regarding claims 14-21, claims 14-21 merely recite a method executable on the system of claim 6-13, respectively. Thus, Blandin anticipates every limitation of claims 14-21, as indicated in the rejections of claims 6-13.

Response to Arguments
	Regarding the previous rejection of independent claim 6 (and similarly claim 14), Applicant has amended claim 6 as indicated below:

6.	A communication system for real-time communication between at least a first user and a second user, the system including a chatbot operating in connection with an Internet browser, the system comprising:
a scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario;
a chatbot infrastructure configured to send messages by the first user as an element of the scenario and to respond to messages from the second user within an instant communication channel based on a scenario sequence configured by the first user;
data storage configured to save scenarios, messages, and responses created by the first user and sent by the chatbot infrastructure;
an application programming interface (API) configured to facilitate communication between the scenario builder, chatbot infrastructure, and service providers of instant messaging systems; and
wherein, the scenario comprises a sequence of messages based upon conditions predefined by the first user.

The Examiner first notes that while independent claim 6 is labeled as “Currently Amended”, yet there is no visual indication (e.g. underlined, bolded, struck through, etc.) as to any amended text. This also applies to independent claim 14, as well as dependent claims 7, 9, 13, 15 and 17.
	Comparison between the instant claim set and the previous claim set suggests that at least the term “bot” has been amended to the term “chatbot”.
	In the future, please visually indicate any amended subject matter in the claims as is standard practice.

Next, on page 10 of Application Remarks, Applicant states:

The Invention as presented by the Applicant includes several elements, such as a user interface that enables a configuration scenario based on predefined conditions, an API that facilitates communication with external systems as chat software and Integrating Services including storage that maintain operating elements of the system. A main aim of the presently claimed invention is to enable faster access to data by the possibility of creating a scenario for a chatbot with no need to include developer’s work due to predefined conditions as well as the above-listed triggers based on optimizing algorithms.

	Applicant suggests that the invention allows a layperson or ordinary user (e.g. w/out programming or design skills; i.e. not a developer/programmer/designer) to create scenarios for chatbots. This suggests to the Examiner that the inventions’ scenario builder is akin to a visual or graphical programming interface where, for example, a user may drag-and-drop “pre-defined” modules.
	Currently, this feature(s) is not recited in the claims.


The Examiner believes that the prior art of Blandin teaches this, where the “developer” of Blandin corresponds to the currently recited first/second user or “user”.

Next, on page 11 of Applicant’s Remarks, Applicant provides clarification as to the nature of the claimed “first user” and “second user”:

At the beginning of the outstanding Final Office Action, the Examiner points out that it remains unclear if both first [user] and second user are human. Applicant notes that when it comes to the first user, such may be also referred to as the end-user, Applicant refers to a person who accesses chat for communication purposes (accessing it while visiting a webpage with a chat widget installed). With respect to the second user, it may be a chatbot that was previously configured by the second user to chat on behalf of the second user. Consequently, the word “user” refers to the natural person - one chatting on his own purpose while visiting the page and the other (the second user??) operating the scenario creation via Applicant’s invention.

From the claim language of Independent claim 6,

“A scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario” it appears that the first user is the person who is using the scenario builder to build a scenario for a chatbot (e.g., layperson or ordinary user (e.g. w/out programming or design Blandin).

This would appear to contradict Applicant’s response above, where the second user rather than the first user is the person who is using the scenario builder to build a scenario for a chatbot.

Next, on page 14 of Applicant’s Remarks, Applicant provides clarification as to the nature of the terms “webhook” and “API call”:

… API calls are request-based, namely, it happens when one receives an action (API call) from a third party. Contrary to API calls, webhooks are event-based, namely, webhooks do not need to give a request to get a response while [an] API call demands requests to get a response. In a practical dimension, it means that webhooks receive, while [an] API [call] retrieves. The use of webhooks as an element of communication constitutes another technological difference between the Applicant’s invention and Blandin’s disclosure.

The terms webhook and API calls first appear in dependent claim 8 in that the “data storage is configured to” “issue and receive API calls and webhooks”.
Dependent claim 9 further recites that “the application programming interface” “issues API calls and webhooks”, “receive[s] API calls”, and “triggers actions in the scenario” “upon API calls and webhooks sent by external service providers”.



The Examiner highlighted in the outstanding Final Office Action that the instant claimed lacked sufficient clarity with respect to the antecedent basis of the terms bot and chatbot and as such use of same remains unclear. While Applicant respectfully disagrees, Applicant has nonetheless amended to claims to further highlight the respective antecedent basis to streamline and further prosecution. Namely, Applicant amended the claims to now include antecedent basis for the word chatbot as the indication of automated chatting bot that responds to messages.

	The Examiner has noted (see above) that amendment of the term “bot” to “chatbot” is not consistent throughout the current claim set. For example, independent claim 14, limitations 4 and 5 recite “bot” rather than “chatbot”, whereas the preamble includes the term “chatbot”. This needs to be corrected!

Next, Applicant argues that the prior art of Blandin fails to teach the following:

From page 9 of Applicant’s Remarks:

Claims 6-21 were rejected under 35 USC §102(a)(1) as being anticipated by Blandin et al. Applicant traverses because Blandin does not disclose all the claimed limitations of the present invention, in particular, the use of webhooks as well as the ability for non-developer to construct the scenario based on previously included conditions, and lastly Blandin does not include the limitation of optimization algorithms as Bayesian score, Sorensen dice score, Simple matching or other machine learning algorithms.

From pages 11-12 of Applicant’s Remarks:

… While the Examiner rightly quotes the developers console as the element of the Blandin disclosure, any similarities between it and the claimed invention are largely generic with the presently claimed invention being technically and patentably distinct. A first distinction that reduces the overlap between the applied-for invention and Blandin’s disclosure is the way of system conditions configuration and its environment. As quoted above, the disclosure of Blandin includes a number of references to the developer's written conditions. Consequently, it suggests that to have a condition created, the user needs to refer to the code itself to include it there and person operating on the invention up-front. The disclosure as presented by Blandin focuses on the environment operated by the developer.

In the further part of the rejection, the Examiner rightly noticed that Blandin teaches about the interface to create the scenario for a bot. Applicant respectfully points at the difference between technologies employed. The Applicant’s invention provides a system and method that enables it to create a communication scheme by the user of the embodiment from the interface directly. Consequently, scenario-making may be compared to building from predefined blocks that creates the scenario. Blandin, contrary to the Applicant’s invention, teaches about the developer’s interface and ability for the developer to create the scenario. As quoted at [0059]:

“FIG. 3A illustrates an embodiment of user interface 300 for a developer console configuring an example conversation with an example bot message 310”.

Indication of the developer’s interface or API based interface is further described in [0060] to [0062], [0069] or [0072].

Developer’s interface differs from the instant interface in that it is fully accessible for the average person who may not be skilled in the relevant technology. As presented by the Applicant on FIG. 1 - the Invention provides a user interface to manage the elements of the scenario. A main purpose of the claimed invention is to enable scenario building from predefined conditions with no need of and/or for developer’s interference as the solution provided by the Applicant shall ensure faster and cheaper access to data by average embodiment user.

While the Examiner appreciates the distinction between the user interfaces of Blandin and the Invention regarding the end-user of the user interface (e.g. Developer as in Blandin versus a lay-person as in the Invention), the Examiner believes that Blandon still teaches this aspect as the claims do not yet explicitly or adequately recite this difference. In particular, the claims do not make mention of “predefined conditions”.







	
As noted by the Examiner, in case of both Applicant’s invention and the Blandin disclosure, the scenario building mechanism is included in the specification. Applicant however respectfully submits that even though Blandin discloses the scenario-building, its functioning remains different.

Furthermore, Blandin teaches of a bot API (FIG. 1 3A-C, 4,5) that is based on the narrowed scope of API functionality itself while the [Invention] includes not only a bot API but API calls and webhooks. Said limitation regarding webhooks and API calls usage by the Applicant’s Invention is further disclosed by the dependent claim 8 (wording “issue and receive API calls and webhooks”) referring to the limitation of the interpreted [Independent] claim 6 regarding the data storage. Above-quoted use of webhooks and API calls introduces an element of innovation to the OCR Viewer notes are disabled in this view. To view or modify notes, please select 'OCR Current Page' or 'OCR Whole Document' in the image document's toolbar. previously known technology for building chatbots and their communication with other providers and as a consequence improves currently known functioning of the technology in the field of the art. API calls combined with webhooks enables one to not only passively wait for a request but also to actively send information to other services that also await such triggering information thereby enabling integration services, as chat communicators, to receive a webhook whenever important triggering information comes in from the scenario performed by the chatbot ([30]-[81] of Applicant’s [Published?] Specification). Precisely speaking, using webhooks enables the instant claimed invention to issue the information about, for example, scenarios triggered in a real-time manner that will be sent to the receiver configured to accept webhooks with no prior API request to send data (for example: get request). In the terms of the art, webhook is also referred to a web callback or HTTP push API and the use of such term in the claims and specification implies that the invention as disclosed by the Application can actively communicate with external software which is not disclosed by Blandin. Consequently, the invention fulfils the requirement of novelty as it provides a remarkable and distinct claimed improvement to the currently known state of art which is not disclosed in Blandin.

	The Examiner first notes that the preamble of dependent claim 9 should be amended from “wherein the application programming is configured to” to “wherein the application programming interface is configured to” to avoid antecedent basis problems.
	






8. 	The system according to claim 6, wherein the data storage is configured to:
save scenarios created by the first user in the scenario builder;
adjust scenarios created by the first user in the scenario builder based upon changes implemented by the first user;
operate in a networked environment; and
issue and receive API calls and webhooks.

	According to claim 8, the data storage “issues API calls and webhooks” as well as “receives API calls and webhooks”.
	The Examiner notes that the only occurrences of the term “storage” are found on page 5, [0022] of the Specification (e.g. storage 146, storage 152 and storage 164, p. 6, “appropriately stored and/or used to trigger a next step 220”, “no code is stored and/or user 224”, “appropriately stored and/or installed 228”). That paragraph does not include any mention of API calls or webhooks.
	The term “API” appears at page 2, [0005], [0007]-[0008]; page 3, [0023] (Fig. 5); page 4, [0022]; page 7, [0028]; page 8, [0030]-[0031]; page 10, [0035]; page 11, [0038]-[0039] of the Specification.
Notably, none of these citations are associated with data storage. In fact, the term “API” appears to only be associated with communications.
Blandin’s references to API’s also include communications (see Blandin at p. 7, [0087]).


According to dependent claim 9, 

9.	The system according to claim 7, wherein the application programming is configured to:
issue API calls and webhooks that refer to an action performed by the chatbot while the chatbot proceeds with a chatbot scenario;
receive API calls from external service providers; and
trigger actions in the scenario built by the first user upon API calls and webhooks sent by external service providers

The Examiner notes that the meaning of the phrase “application programming” is unclear. Does Applicant mean “Application programming interface”?
The “application programming” apparently only “issues API calls and webhooks”, “receives API calls” and “triggers actions…upon API calls and webhooks issued from external service providers”.
	As in dependent claim 8, the term “API” appears at page 2, [0005], [0007]-[0008]; page 3, [0023] (Fig. 5); page 4, [0022]; page 7, [0028] (“At the stage of Query Matching, the present embodiments may call back their API to send a webhook back to the channel provider with an adequate response, trigger or fallback action”); page 8, [0030]-[0031]; page 9, [0034] (“Such Callback actions”) page 10, [0035]; page 11, [0038]-[0039] of the Specification.
only appears at page 7, [0028] (“At the state of Query Matching, the present embodiments may call back their API to send a webhook back to the channel provider with an adequate response, trigger or fallback action”).
The term “Query Matching” is only found at page 8, [0030] (“such agent application may include NLP processing 514, entities matching 516, query matching 518 and machine learning 520”). [0031] (again, references query matching as a feature of the agent application).
The Examiner maintains the rejection of Blandin as teaching API, API calls, and, while not explicitly recited in Blandin, the concept of webhooks as it would appear that webhooks are also related to communications.
Applicant needs to recite in the claims only information that is supported, or at least suggested in the Specification. These terms do not appear to be associated with their claimed functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
03/10/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177